Fourth Court of Appeals
                                         San Antonio, Texas
                                               October 26, 2016

                                             No. 04-16-00666-CV

                                   IN RE Trudy Jane Schuetze SUNDIN

                                             Original Proceeding1

                                                    ORDER

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On October 12, 2016, Relator filed a petition for writ of injunction, alternative motion for
emergency relief and motion to consolidate. The court has considered the petition and is of the
opinion that Relator is not entitled to the relief sought. Accordingly, the petition for writ of
injunction is DENIED. See TEX. R. APP. P. 52.8(a). Relator’s motions are likewise DENIED.
The court’s opinion will issue at a later date.


           It is so ORDERED on October 26, 2016.



                                                              _________________________________
                                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2016.



                                                              ___________________________________
                                                              Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 16-048-PR, styled In the Estate of Jack C. Gilbert, Jr., Deceased, pending
in the County Court at Law, Kendall County, Texas, the Honorable Stephen B. Ables presiding.